(Por la Corte, a propuesta del
Juez Asociado Sr. Wolf.)
*958PoR cuanto, eon fecha 24 de febrero de 1938 dictamos sentencia en este caso revocando la de la Corte de Distrito de San Juan, todo sin especial condenación de costas;
Por cuanto, la parte apelante y vencedora ante este tribunal ha radicado una llamada “moción de reconsideración” de nuestra sen-tencia, solicitando que la misma sea modificada de manera que im-ponga a la parte perdidosa las costas en la corte inferior, por en-tender el promovente que la Ley Núm. 69 de 11 de mayo de 1936 le concede tales costas, como cuestión de derecho, a toda parte que obtenga una sentencia o resolución final a su favor;
PoR cuanto, celebrada una vista sobre dicha moción y examinada la Ley aplicable al caso, hemos llegado a la conclusión de que tal modificación procede;
Por TANTO, se modifica la sentencia dictada por este tribunal el día 24 de febrero de 1938, en el caso arriba indicado, en el sentido de condenar como se condena al demandado apelado a pagar las cos-tas en la corte inferior, quedando en pie dicha sentencia en todos los demás extremos.